UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1174


CATHERINE DENISE RANDOLPH,

                Plaintiff - Appellant,

          v.

LORETTA E. LYNCH, U.S. Attorney General,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-00314-JKB)


Submitted:   May 19, 2015                      Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catherine       Denise       Randolph       appeals    the   district    court’s

order dismissing her complaint as frivolous and for failing to

state a claim.          See 28 U.S.C. § 1915(e)(2)(B) (2012).                 We have

reviewed the record and find no reversible error.                      Accordingly,

we dismiss the appeal for the reasons stated by the district

court.         Randolph    v.     Holder,    No.     1:15-cv-00314-JKB        (D.   Md.

Feb. 12,    2015).        We     dispense    with    oral   argument   because      the

facts    and    legal     contentions       are   adequately      presented    in   the

materials      before     this    court     and   argument    would    not    aid   the

decisional process.



                                                                             DISMISSED




                                             2